Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed March 7, 2022 are respectfully acknowledged and have been fully considered. 
	Claims 1-9 are amended. 
	Claims 1-19 are pending.
Specification
The amendments to the abstract of the specification addressing minor informalities are respectfully acknowledged, and the corresponding objection to the specification is withdrawn.
Claim Rejections - 35 USC § 112
The amendment to Claim 1 addressing a 35 U.S.C. 112(b) issue is respectfully acknowledged, and the corresponding 35 U.S.C. 112(b) rejection of Claim 1 is withdrawn, as are the 35 U.S.C. 112(b) inherited rejections of further depending claims not mentioned.
Response to Arguments
4.	In view of the Applicant’s amendments and remarks, filed March 7, 2022, subject to the Examiner’s Amendment below, the rejection of independent claim 1 is withdrawn. The rejections of claims 2-19 are withdrawn based upon their dependence on their allowable base claims.

Allowable Subject Matter
5. 	After an examination of the present application, in view of the amendments and remarks filed March 18, 2022, subject to the Examiner’s Amendment below, and based on an updated, thorough search of the prior art of record, Claims 1-19 are found to be in condition for allowance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunhee Lee on March 11, 2022.

The application has been amended as follows: 

Claim 1 (Currently Amended) A pad electrode part comprising a plurality of pad electrodes transmitting a sensing signal received from a wiring part to a flexible printed circuit board (FPCB), the plurality of pad electrodes including:
a first group of pad electrodes arranged spaced apart in a width direction, and
a second group of pad electrodes arranged spaced apart in a width direction and spaced apart from the first group of pad electrodes in a longitudinal direction,
wherein all pad electrodes of the first group of pad electrodes have same lengths and same widths, and all pad electrodes of the second group of pad electrodes have same lengths and same widths, and
a pad electrode of the first group of pad electrodes and a pad electrode of the  second group of pad electrodes have a same area but different lengths and widths.

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
	While closest prior art Noguchi (20180113557 A1) teaches portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "wherein all pad electrodes of the first group of pad electrodes have same lengths and same widths, and all pad electrodes of the second group of pad electrodes have same lengths and same widths" in combination with all other limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624